



COURT OF APPEAL FOR ONTARIO

CITATION: Harper v. Cox, 2017 ONCA 79

DATE: 20170127

DOCKET: C62363

Doherty, Brown and Miller JJ.A.

BETWEEN

Jane Harper

Client (Respondent)

and

John G. Cox

Solicitor (Appellant)

Gary S. Joseph and Kristy A. Maurina, for the appellant

Robert G. Schipper, for the respondent

Heard and released orally: January 25, 2017

On appeal from the order of Justice Jennifer Woollcombe of
    the Superior Court of Justice, dated June 2, 2016, with reasons reported at 2016
    ONSC 3567.

ENDORSEMENT

[1]

The appellant solicitor advances two grounds
    of appeal.

[2]

First, the solicitor submits the motion judge
    erred in characterizing the first 37 of the 38 accounts as interim accounts that
    fell within the limitation period for their assessment. The solicitor contends
    each account was a final one. We do not accept this submission. We see no error
    with the motion judges conclusion that the accounts were interim: there was
    nothing in the retainer agreement that made clear the accounts rendered during
    the retainer would each be final accounts; each account was marked as an
    interim account; and the transmittal letters to the client described them as
    interim. Based on her finding that the 37 accounts were interim, the motion
    judges conclusion in para. 3 of her reasons is unassailable. The fact the
    client had paid the interim accounts is irrelevant.

[3]

Second, the solicitor contends the motion
    judge erred in refusing the solicitors request for production of (i) all the
    clients communications with another lawyer who worked on aspects of her
    matrimonial litigation and (ii) the clients tax returns and notices of
    assessment for the years in which the solicitor rendered his accounts. The
    motion judge held those documents were not relevant to the issues on the
    assessment. We see no basis upon which to interfere with that decision. The
    solicitor has not demonstrated the motion judge committed any error in
    principle or misapprehended the evidence in so exercising her discretion. If,
    during the assessment, an issue arises about the work performed by the other
    counsel, that is a matter for the assessment officer to deal with.

[4]

The appeal is dismissed.

[5]

The respondent is entitled to her partial
    indemnity costs fixed in the amount of $16,000, inclusive of HST and
    disbursements.

"Doherty J.A."

"David Brown J.A."

"B.W. Miller J.A."


